


110 HR 429 : To designate the United States courthouse

U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 429
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2007
			Received; read twice and referred to the Committee on
			 Environment and Public Works
		
		AN ACT
		To designate the United States courthouse
		  located at 225 Cadman Plaza East, Brooklyn, New York, as the Hugh L.
		  Carey United States Courthouse.
	
	
		1.DesignationThe United States courthouse located at 225
			 Cadman Plaza East, Brooklyn, New York, shall be known and designated as the
			 Hugh L. Carey United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 Hugh L. Carey United States Courthouse.
		
	
		
			Passed the House of
			 Representatives March 13, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
